      Case 1:13-cr-00890-LAP Document 94 Filed 06/01/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,
        - v –                                13 CR 890-02 (LAP)
Norman Darby,                                       ORDER



LORETTA A. PRESKA, Senior United States District Judge:



     The conference scheduled for June 1, 2020 is adjourned to

July 28, 2020 at 10:30 a.m.




                           ________________________________
                           LORETTA A. PRESKA
                           Senior United States District Judge

Dated: June 1, 2020
New York, New York
